
	
		I
		111th CONGRESS
		1st Session
		H. R. 3218
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Shadegg (for
			 himself, Mr. Gingrey of Georgia,
			 Mr. Bishop of Utah,
			 Mr. Boustany,
			 Mr. Hoekstra,
			 Mrs. Blackburn,
			 Mr. Fleming,
			 Mr. Franks of Arizona,
			 Mr. Buyer, and
			 Mr. Burgess) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide a refundable tax credit for medical costs, to
		  expand access to health insurance coverage through individual membership
		  associations (IMAs), and to assist in the establishment of high risk
		  pools.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Improving Health Care for All
			 Americans Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Sec. 2. Statement of constitutional authority.
					Sec. 3. Findings.
					Title I—Refundable and Advanceable Credit For Medical
				Costs
					Sec. 101. Refundable and advanceable credit for medical
				costs.
					Title II—Expansion of access and choice of health insurance
				coverage through individual membership associations (IMAs)
					Sec. 201. Expansion of access and choice of health insurance
				coverage through individual membership associations (IMAs).
					Title III—Federal matching funding for State insurance
				expenditures
					Sec. 301. Federal matching funding for StatFederal matching
				funding for State insurance expenditurese insurance expenditures.
				
			2.Statement of
			 constitutional authorityCongress enacts this Act pursuant to its
			 authority under article I of the Constitution to regulate commerce.
		3.FindingsThe Congress finds the following:
			(1)Approximately 180
			 million Americans receive health care through employer-sponsored
			 coverage.
			(2)Surveys indicate
			 that 8 in 10 Americans are satisfied with the current employer-sponsored health
			 care plan.
			(3)Taxing
			 employer-sponsored health care benefits, creating a new government-run health
			 care plan, and expanding existing entitlement programs will result in the loss
			 of private health care coverage for an estimated 120 million Americans.
			IRefundable and
			 Advanceable Credit For Medical Costs
			101.Refundable and
			 advanceable credit for medical costs
				(a)In
			 GeneralSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 36A the following new section:
					
						36B.Medical
				costs
							(a)In
				GeneralIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this subtitle an amount equal to
				the sum of—
								(1)the amount paid by
				the taxpayer during the taxable year for qualified health insurance for
				coverage of the taxpayer, his spouse, and dependents, and
								(2)the amount paid by
				the taxpayer during the taxable year for medical care for the taxpayer, his
				spouse, and his dependents.
								(b)LimitationThe amount allowed as a credit under
				subsection (a) for a taxable year shall not exceed $2,500 ($5,000 in the case
				of a joint return).
							(c)Eligible
				individualFor purposes of this section, the term eligible
				individual means an individual who is—
								(1)a citizen or
				national of the United States, or
								(2)lawfully present
				in the United States.
								(d)Medical
				careFor purposes of this section, the term medical
				care has the meaning given such term by section 213(d), determined
				without regard to subparagraphs (C) and (D) of paragraph (1) thereof.
							(e)Qualified health
				insuranceFor purposes of this section—
								(1)In
				GeneralThe term qualified health insurance means
				insurance which constitutes medical care.
								(2)Employer
				subsidized coverageSuch term
				shall not include amounts paid for coverage of any individual for any month for
				which such individual participates in any subsidized health plan maintained by
				any employer of the taxpayer or of the spouse of the taxpayer. For purposes of
				the preceding sentence, the rule of the last sentence of section 162(l)(2)(B)
				shall apply and health care flexible spending accounts and health reimbursement
				arrangements shall not be treated as a subsidized health plan maintained by any
				employer.
								(3)Governmental
				coverageSuch term shall not include medical care provided
				through a program described in—
									(A)title XVIII or XIX
				of the Social Security Act,
									(B)chapter 55 of
				title 10, United States Code,
									(C)chapter 17 of
				title 38, United States Code,
									(D)chapter 89 of
				title 5, United States Code, or
									(E)the
				Indian Health Care Improvement Act,
				and
									(4)Exclusion of
				certain plansSuch term does not include insurance if
				substantially all of its coverage is coverage described in section
				223(c)(1)(B).
								(f)Special
				rules
								(1)Coordination
				with medical deduction, etcAny amount paid by a taxpayer for
				insurance to which subsection (a) applies shall not be taken into account in
				computing the amount allowable to the taxpayer as a credit under section 35 or
				as a deduction under section 162(l) or 213(a).
								(2)Coordination
				with advance payments of credit; recapture of excess advance
				paymentsWith respect to any taxable year—
									(A)the amount which
				would (but for this subsection) be allowed as a credit to the taxpayer under
				subsection (a) shall be reduced (but not below zero) by the aggregate amount
				paid on behalf of such taxpayer under section 7529 for months beginning in such
				taxable year, and
									(B)the tax imposed by
				section 1 for such taxable year shall be increased by the excess (if any)
				of—
										(i)the aggregate amount paid on behalf of such
				taxpayer under section 7529 for months beginning in such taxable year,
				over
										(ii)the amount which would (but for this
				subsection) be allowed as a credit to the taxpayer under subsection (a).
										(3)Denial of credit
				to dependentsNo credit shall be allowed under this section to
				any individual with respect to whom a deduction under section 151 is allowable
				to another taxpayer for a taxable year beginning in the calendar year in which
				such individual’s taxable year begins.
								(4)Married couples
				must file joint return
									(A)In
				GeneralIf the taxpayer is married at the close of the taxable
				year, the credit shall be allowed under subsection (a) only if the taxpayer and
				his spouse file a joint return for the taxable year.
									(B)Marital status;
				certain married individuals living apartRules similar to the
				rules of paragraphs (3) and (4) of section 21(e) shall apply for purposes of
				this paragraph.
									(5)Verification of
				coverage, etcNo credit shall be allowed under this section to
				any individual unless such individual’s coverage under qualified health
				insurance, and the amount paid for such coverage, are verified in such manner
				as the Secretary may prescribe.
								(6)Cost-of-living
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2010, each dollar amount contained in subsection (b) shall
				be increased by an amount equal to—
									(A)such dollar
				amount, multiplied by
									(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins by substituting calendar year 2009 for
				calendar year 1992 in subparagraph (B) thereof.
									Any increase determined under the
				preceding sentence shall be rounded to the nearest multiple of
				$10..
				(b)Advance
			 payment
					(1)In
			 generalChapter 77 of the Internal Revenue Code of 1986 (relating
			 to miscellaneous provisions) is amended by adding at the end the
			 following:
						
							7529.Advance
				payment of credit for medical costsThe Secretary shall establish a program
				for—
								(1)making payments to
				providers of qualified health insurance (as defined in section 36B(e)) on
				behalf of taxpayers eligible for the credit under section 36B, and
								(2)making payments
				relating to medical care for which a credit is allowable under such
				section.
								.
					(2)Information
			 reporting
						(A)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 such Code (relating to information concerning transactions with other persons)
			 is amended by adding at the end the following new section:
							
								6050X.Returns
				relating to credit for medical costs
									(a)Requirement of
				reportingEvery person who
				receives payments for any month of any calendar year under section 7529 with
				respect to any individual shall, at such time as the Secretary may prescribe,
				make the return described in subsection (b) with respect to each such
				individual.
									(b)Form and manner
				of returnsA return is described in this subsection if such
				return—
										(1)is in such form as
				the Secretary may prescribe, and
										(2)contains—
											(A)the name, address,
				and TIN of each individual referred to in subsection (a), and
											(B)such other
				information as the Secretary may prescribe.
											(c)Statements To be
				furnished to individuals with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required to be set forth in
				such return a written statement showing—
										(1)the name and
				address of the person required to make such return and the phone number of the
				information contact for such person, and
										(2)the information
				required to be shown on the return with respect to such individual.
										The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) is required to be
				made..
						(B)Assessable
			 penalties
							(i)Subparagraph (B)
			 of section 6724(d)(1) of such Code (relating to definitions) is amended by
			 striking or at the end of clause (xxii), by striking
			 and at the end of clause (xxiii) and inserting
			 or, and by inserting after clause (xxiii) the following new
			 clause:
								
									(xxiv)section 6050X (relating to returns relating
				to credit for medical costs),
				and
									.
							(ii)Paragraph (2) of
			 section 6724(d) of such Code is amended by striking the period at the end of
			 subparagraph (EE) and inserting a comma, by striking the period at the end of
			 subparagraph (FF) and inserting , or, and by adding after
			 subparagraph (FF) the following new subparagraph:
								
									(GG)section 6050X (relating to returns relating
				to credit for medical
				costs).
									.
							(3)Clerical
			 amendments
						(A)The table of
			 sections for chapter 77 of such Code is amended by adding at the end the
			 following new item:
							
								
									Sec. 7529. Advance payment of credit for medical
				costs.
								
								.
						(B)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 of such Code
			 is amended by adding at the end the following new item:
							
								
									Sec. 6050X. Returns relating to credit for medical
				costs.
								
								.
						(c)Conforming
			 amendments
					(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36B, after 35A,.
					(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the item relating to section 36 and
			 inserting the following new items:
						
							
								Sec. 36B. Medical
				costs.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				IIExpansion of
			 access and choice of health insurance coverage through individual membership
			 associations (IMAs)
			201.Expansion of
			 access and choice of health insurance coverage through individual membership
			 associations (IMAs)The
			 Public Health Service Act is amended
			 by adding at the end the following new title:
				
					XXXIIndividual
				Membership Associations
						3101.Definition of
				individual membership association (IMA)
							(a)In
				GeneralFor purposes of this title, the terms individual
				membership association and IMA mean a legal entity that
				meets the following requirements:
								(1)OrganizationThe
				IMA is an organization operated under the direction of an association (as
				defined in section 3104(1)).
								(2)Offering health
				benefits coverage
									(A)Different
				groupsThe IMA, in conjunction with those health insurance
				issuers that offer health benefits coverage through the IMA, makes available
				health benefits coverage in the manner described in subsection (b) to all
				members of the IMA and the dependents of such members in the manner described
				in subsection (c)(2) at rates that are established by the health insurance
				issuer on a policy or product specific basis and that may vary only as
				permissible under State law.
									(B)Nondiscrimination
				in coverage offered
										(i)In
				GeneralSubject to clause (ii), the IMA may not offer health
				benefits coverage to a member of an IMA unless the same coverage is offered to
				all such members of the IMA.
										(ii)ConstructionNothing
				in this title shall be construed as requiring or permitting a health insurance
				issuer to provide coverage outside the service area of the issuer, as approved
				under State law, or requiring a health insurance issuer from excluding or
				limiting the coverage on any individual, subject to the requirement of section
				2741.
										(C)No financial
				underwritingThe IMA provides health benefits coverage only
				through contracts with health insurance issuers and does not assume insurance
				risk with respect to such coverage.
									(3)Geographic
				areasNothing in this title shall be construed as preventing the
				establishment and operation of more than one IMA in a geographic area or as
				limiting the number of IMAs that may operate in any area.
								(4)Provision of
				administrative services to purchasers
									(A)In
				GeneralThe IMA may provide administrative services for members.
				Such services may include accounting, billing, and enrollment
				information.
									(B)ConstructionNothing
				in this subsection shall be construed as preventing an IMA from serving as an
				administrative service organization to any entity.
									(5)Filing
				informationThe IMA files with the Secretary information that
				demonstrates the IMA’s compliance with the applicable requirements of this
				title.
								(b)Health benefits
				coverage requirements
								(1)Compliance with
				consumer protection requirementsAny health benefits coverage
				offered through an IMA shall—
									(A)be underwritten by
				a health insurance issuer that—
										(i)is
				licensed (or otherwise regulated) under State law,
										(ii)meets all
				applicable State standards relating to consumer protection, subject to section
				3002(b), and
										(B)subject to
				paragraph (2), be approved or otherwise permitted to be offered under State
				law.
									(2)Examples of
				types of coverageThe benefits coverage made available through an
				IMA may include, but is not limited to, any of the following if it meets the
				other applicable requirements of this title:
									(A)Coverage through a
				health maintenance organization.
									(B)Coverage in
				connection with a preferred provider organization.
									(C)Coverage in
				connection with a licensed provider-sponsored organization.
									(D)Indemnity coverage
				through an insurance company.
									(E)Coverage offered
				in connection with a contribution into a medical savings account, health
				savings account, or flexible spending account.
									(F)Coverage that
				includes a point-of-service option.
									(G)Any combination of
				such types of coverage.
									(3)Wellness bonuses
				for health promotionNothing in this title shall be construed as
				precluding a health insurance issuer offering health benefits coverage through
				an IMA from establishing premium discounts or rebates for members or from
				modifying otherwise applicable copayments or deductibles in return for
				adherence to programs of health promotion and disease prevention so long as
				such programs are agreed to in advance by the IMA and comply with all other
				provisions of this title and do not discriminate among similarly situated
				members.
								(c)Members; health
				insurance issuers
								(1)Members
									(A)In
				GeneralUnder rules established to carry out this title, with
				respect to an individual who is a member of an IMA, the individual may enroll
				for health benefits coverage (including coverage for dependents of such
				individual) offered by a health insurance issuer through the IMA.
									(B)Rules for
				enrollmentNothing in this paragraph shall preclude an IMA from
				establishing rules of enrollment and reenrollment of members. Such rules shall
				be applied consistently to all members within the IMA and shall not be based in
				any manner on health status-related factors.
									(2)Health insurance
				issuersThe contract between an IMA and a health insurance issuer
				shall provide, with respect to a member enrolled with health benefits coverage
				offered by the issuer through the IMA, for the payment of the premiums
				collected by the issuer.
								3102.Application of
				certain laws and requirementsState laws insofar as they relate to any of
				the following are superseded and shall not apply to health benefits coverage
				made available through an IMA:
							(1)Benefit
				requirements for health benefits coverage offered through an IMA, including
				(but not limited to) requirements relating to coverage of specific providers,
				specific services or conditions, or the amount, duration, or scope of benefits,
				but not including requirements to the extent required to implement title XXVII
				or other Federal law and to the extent the requirement prohibits an exclusion
				of a specific disease from such coverage.
							(2)Any other
				requirements (including limitations on compensation arrangements) that,
				directly or indirectly, preclude (or have the effect of precluding) the
				offering of such coverage through an IMA, if the IMA meets the requirements of
				this title.
							Any State
				law or regulation relating to the composition or organization of an IMA is
				preempted to the extent the law or regulation is inconsistent with the
				provisions of this title.3103.Administration
							(a)In
				GeneralThe Secretary shall administer this title and is
				authorized to issue such regulations as may be required to carry out this
				title. Such regulations shall be subject to Congressional review under the
				provisions of chapter 8 of title 5, United States Code. The Secretary shall
				incorporate the process of deemed file and use with respect to
				the information filed under section 3001(a)(5)(A) and shall determine whether
				information filed by an IMA demonstrates compliance with the applicable
				requirements of this title. The Secretary shall exercise authority under this
				title in a manner that fosters and promotes the development of IMAs in order to
				improve access to health care coverage and services.
							(b)Periodic
				reportsThe Secretary shall submit to Congress a report every 30
				months, during the 10-year period beginning on the effective date of the rules
				promulgated by the Secretary to carry out this title, on the effectiveness of
				this title in promoting coverage of uninsured individuals. The Secretary may
				provide for the production of such reports through one or more contracts with
				appropriate private entities.
							3104.DefinitionsFor purposes of this title:
							(1)AssociationThe
				term association means, with respect to health insurance coverage
				offered in a State, an association which—
								(A)has been actively
				in existence for at least 5 years;
								(B)has been formed
				and maintained in good faith for purposes other than obtaining
				insurance;
								(C)does not condition
				membership in the association on any health status-related factor relating to
				an individual (including an employee of an employer or a dependent of an
				employee); and
								(D)does not make
				health insurance coverage offered through the association available other than
				in connection with a member of the association.
								(2)DependentThe
				term dependent, as applied to health insurance coverage offered by
				a health insurance issuer licensed (or otherwise regulated) in a State, shall
				have the meaning applied to such term with respect to such coverage under the
				laws of the State relating to such coverage and such an issuer. Such term may
				include the spouse and children of the individual involved.
							(3)Health benefits
				coverageThe term health benefits coverage has the
				meaning given the term health insurance coverage in section 2791(b)(1).
							(4)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791(b)(2).
							(5)Health
				status-related factorThe term health status-related
				factor has the meaning given such term in section 2791(d)(9).
							(6)IMA; individual
				membership associationThe terms IMA and
				individual membership association are defined in section
				3101(a).
							(7)MemberThe
				term member means, with respect to an IMA, an individual who is a
				member of the association to which the IMA is offering
				coverage.
							.
			IIIFederal matching
			 funding for State insurance expenditures
			301.Federal
			 matching funding for StatFederal matching funding for State insurance
			 expenditurese insurance expenditures
				(a)In
			 GeneralSubject to the succeeding provisions of this section,
			 each State shall receive from the Secretary of Health and Human Services an
			 amount equal to 50 percent of the funds expended by the State in providing for
			 the use, in connection with providing health benefits coverage, of a high-risk
			 pool, a reinsurance pool, or other risk-adjustment mechanism used for the
			 purpose of subsidizing the purchase of private health insurance.
				(b)Funding
			 limitationA State shall not receive under this section for a
			 fiscal year more than a total of 50 cents multiplied by the average number of
			 residents (as estimated by the Secretary) in the State in the fiscal
			 year.
				(c)AdministrationThe
			 Secretary of Health and Human Services shall provide for the administration of
			 this section and may establish such terms and conditions, including the
			 requirement of an application, as may be appropriate to carry out this
			 section.
				(d)ConstructionNothing
			 in this section shall be construed as requiring a State to operate a
			 reinsurance pool (or other risk-adjustment mechanism) under this section or as
			 preventing a State from operating such a pool or mechanism through one or more
			 private entities.
				(e)High-risk
			 poolFor purposes of this section, the term high-risk
			 pool means any qualified high risk pool (as defined in section
			 2744(c)(2) of the Public Health Service
			 Act).
				(f)Reinsurance pool
			 or other risk-adjustment mechanism definedFor purposes of this
			 section, the term reinsurance pool or other risk-adjustment
			 mechanism means any State-based risk spreading mechanism to subsidize
			 the purchase of private health insurance for the high-risk population.
				(g)High-risk
			 populationFor purposes of this section, the term high-risk
			 population means—
					(1)individuals who,
			 by reason of the existence or history of a medical condition, are able to
			 acquire health coverage only at rates which are at least 150 percent of the
			 standard risk rates for such coverage, and
					(2)individuals who
			 are provided health coverage by a high-risk pool.
					(h)State
			 definedFor purposes of this section, the term State
			 includes the District of Columbia, Puerto Rico, the Virgin Islands, Guam,
			 American Samoa, and the Northern Mariana Islands.
				
